Citation Nr: 1817032	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  12-30 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial compensable disability rating for gastroesophageal reflux disease (GERD) prior to December 29, 2016 and in excess of 10 percent thereafter.

2.  Entitlement to an initial compensable disability rating for bronchial asthma (asthma) prior to December 29, 2016 and in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012  rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In November 2016, the Board remanded this case for further development.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In March 2017, the Appeals Management Center (AMC), granted the claim for a compensable rating for GERD to the extent that it assigned a 10 percent rating, and  granted a compensable rating for the Veteran's asthma to the extent that it assigned a 30 percent rating with the effective date of December 29, 2016 respectfully.  Since, the increases did not constitute full grants of the benefit sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACTS

1.  Prior to December 29, 2016, the Veteran's GERD was not shown to result in persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health, or worse

2.  From December 29, 2016, the Veteran's GERD manifested with pyrosis and regurgitation, but did not result in persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation that was accompanied by substernal arm or shoulder pain.
3.  The Veteran is shown to be prescribed a daily oral bronchodilator throughout the course of his appeal, but his asthma has not been shown to cause FEV-1 of less than 55 percent predicted, FEV-1/FVC of less than 55 percent, at least monthly visits to a physician for required care of exacerbations, or at least 3 courses  a year of systemic (oral or parenteral) corticosteroids; or more than one attack per week with episodes of respiratory failure.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for GERD prior to December 29, 2016 and in excess of 10 percent thereafter have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7346 (2017).

2.  The criteria for an initial 30 percent rating for bronchial asthma, but no higher, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.97, Diagnostic Code 6602 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Duties to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

The Veteran was also provided VA examinations in May 2012 and December 2016 The Veteran and his representative argued that the May 2012 VA examination was not adequate in that it did not reflect the severity of the Veteran's asthma and GERD.  With regard to his asthma, the Veteran was concerned that he had to use a bronchodilator prior to pulmonary function testing, and he also felt that his daily use of singulair was not being taken into account.  To address these concerns, the Veteran's rating is increased by this decision based on his being prescribed Singulair, and the VA regulations for rating respiratory conditions such as asthma require the administering of a bronchodilator prior to the pulmonary function test.  As such, the Board believes that the Veteran's concerns have been appropriately considered and addressed.

With regard to his claim for GERD, the Veteran argued that the examiner at the 2012 VA examination did not look into his mouth, but only asked him about his reflux.  The Veteran also was concerned that his medications were not appropriately considered.  As an initial point, the VA examiners are trained to conduct the VA examinations and it is not always clear to non-medical personel what tests are needed to provide the information needed to rate a disability.  The Board also notes, that the Veteran's treatment records were also consulted to see if they showed symptomatology not recorded by the VA examination, which they did not.  The Board has reviewed the examination report and finds that it is adequate for rating purposes.
 
In November 2016, the Board remanded this claim for additional medical records and contemporaneous VA examinations to determine the nature and severity of the Veteran's service connected asthma and GERD disabilities.  The Board finds the December 2016 examinations to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). Moreover, neither the Veteran nor his representative has objected to the adequacy of the December 2016 examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

GERD

The Veteran is seeking an increased rating for his GERD.  In November 2010, the Veteran filed a claim seeking service connection for GERD.  His claim was granted in May 2012 with a noncompensable rating assigned.  The Veteran appealed the assigned rating.  During the course of his appeal his rating was increased to 10 percent as of the date of the December 2016 VA examination showing that his symptoms had worsened.  The Veteran argued in his April 2012 statement that he must take medication for his GERD and that if he does not, the symptoms return within a few hours.

Diagnostic Code 7399 indicates the disability is not listed in the Schedule for Rating Disabilities and it has been rated by analogy under a closely related disease or injury.  38 C.F.R. §§ 4.20, 4.27.  The RO rated the claim under Diagnostic Code 7346, which evaluates hiatal hernia.

Under Diagnostic Code 7346, a rating of 10 percent is warranted with two or more symptoms listed in the criteria for a 30 percent rating, of less severity.  A 30 percent is assigned when GERD causes persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assigned when GERD causes symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

Period prior to December 29, 2016

The Veteran seeks an initial compensable rating for GERD prior to December 29, 2016.

At a May 2012 VA examination, the Veteran reported that the Veteran is diagnosed with GERD.  The Veteran reported experiencing symptoms that included consistent heartburn in his throat that would then trigger his asthma.  It was noted that in July 2009, the Veteran's acid reflux was in remission and that in October 2010 reflux was asymptomatic.  On examination the Veteran was well-developed and well-nourished.  The examiner noted that the Veteran does not experience the following esophageal conditions:  persistently recurrent or infrequent episodes of epigastric distress, pyrosis, reflux, regurgitation, substernal arm or shoulder pain, sleep disturbances, and nausea.  The examiner indicated that the Veteran's GERD did not result in an esophageal stricture, esophagus spasms, an acquired diverticulum of the esophagus, or any other pertinent physical findings, complication, conditions, signs, or symptoms related to his GERD.  

Treatment records have also been reviewed, but have not shown that a higher rating is warranted.  The Veteran's VA and private treatment notes show the Veteran's acid reflux under control, in remission and or asymptomatic.  For example, in January 2011, the Veteran denied any nausea, vomiting, diarrhea or constipation.  He denied heartburn more than twice per week, and he denied gas, belching or reflux.  He reported a good appetite with no difficulty swallowing or chewing.  In February 2012, the Veteran denied difficulty eatying, swallowing or chewing, denied heartburn and denied other GERD symptomatology.  In September 2016, the Veteran was noted to be very active.

Here, prior to December 2016, the Veteran has not specifically identified any compensable GERD symptoms which would merit a higher schedular rating.  The evidence of record does not show that his GERD resulted in persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation that was accompanied by substernal arm or shoulder pain.  Treatment records and the 2012 examination report were reviewed, but the Veteran was simply not found to be having any symptoms of GERD. As such, the criteria for a compensatory rating prior to December 29, 2016 for the Veteran's GERD have not been met, and the Veteran's claim is denied.

Period from December 29, 2016

The Veteran seeks a disability rating in excess of 10 percent for his GERD from December 29, 2016.

At a December 2016 VA examination, the examiner confirmed that the Veteran is diagnosed with GERD.  The Veteran reported symptoms include: experiencing heartburn and regurgitation when he misses his daily medication.  The examiner indicated that the Veteran's treatment plan includes taking continuous medication.  The examiner reported that the Veteran is prescribed Omeprazole.  The examiner also noted that the Veteran experiences the following esophageal conditions:  pyrosis and regurgitation.  No other symptoms were noted by the examiner or Veteran.  The examiner indicated that the Veteran's GERD did not result in an esophageal stricture, esophagus spasms, an acquired diverticulum of the esophagus, or any other pertinent physical findings, complication, conditions, signs, or symptoms related to his GERD.  The Veteran reported working full-time for the United States Postal Office and denied that his GERD resulted in problems with working.

Treatment records have also been reviewed, but have not shown that a higher rating is warranted.

The Board is sympathetic to the concerns that have been voiced, and notes that the Veteran's GERD undoubtedly causes some impairment as is suggested by the 10 percent rating that is assigned.  However, the record does not show that his GERD rises to the level of assignment of a rating in excess of 10 percent.  The rating schedule was created as a guide to evaluating disability resulting from all types of diseases and injuries encountered, and the percentage ratings that are assigned represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Here, the Veteran has not specifically identified any GERD symptoms which would merit a higher schedular rating.  Although the claims file establishes that the Veteran's GERD results in pyrosis and regurgitation when he forgets to take his medication, the symptoms are not shown to be of great severity.  Specifically, the Veteran reported to the 2016 examiner that he only experiences pyrosis, and regurgitation when he misses a dose of his medication.  There is no evidence of record that the Veteran has experienced persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation that is accompanied by substernal arm or shoulder pain.  As such, the criteria for a rating in excess of 10 percent for the Veteran's GERD have not been met, and the Veteran's claim is denied.

Accordingly, the Veteran's claim for an evaluation in excess of 10 percent is denied.

Asthma

Bronchial Asthma is rated under 38 C.F.R. § 4.97, Diagnostic Code 6602.  For evaluations based on pulmonary function testing (PFT), post-bronchodilator results should be used to apply evaluation criteria under the rating schedule, except when the results of post-bronchodilator PFT were poorer than pre-bronchodilator results.  38 C.F.R. § 4.97(d)(5).  

Under 38 C.F.R. § 4.97, Diagnostic Code 6602.  A 10 percent rating is warranted with a Forced Expiratory Volume in one second (FEV-1) of 71 to 80 percent predicted, or; a ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy.  A 30 percent rating is warranted with a FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  A 60 percent rating is warranted with a FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent rating is warranted with a FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

The Veteran's Asthma condition is currently rated as non-compensatory disabling prior to December 29, 2016, and 30 percent from December 29, 2016.

In April 2017, the Veteran wrote that he noticed symptoms of asthma shortly after arriving home from the Gulf War in 1991.  Over the years, he reported taking inhalers and pills and he was currently using Singular, however he explained that while the medication controlled his everyday functioning, he still got winded quickly with any kind of lengthy physical activity such as cutting or carrying wood, roofing,or any type of exercise routine.  He noted that these symptoms kept him from staying in the Marine Corps or becoming a policeman or fireman.  The Veteran indicated that while the pulmonary function test showed a significant difference after the breathing treatment, it did not take into account that he was already on a pill form of asthma medicine and he believed that the test would have shown a much greater difference if he was not taking the pill.  Moreover, he suggested that if he did not take the pill every day, he would be in need of a rescue inhaler on a daily basis. 

However, the examiner in December 2016 found that the pulmonary function test was an accurate reflection of his pulmonary functioning.  Moreover, he noted that the Veteran worked as a mailman, sorting and delievering mail for several years, during which time he had not missed any time from work.

The Veteran seeks an initial compensatory rating for his asthma condition prior to December 29, 2016.  A review of the Veteran's treatment records shows that he has been prescribed Montelukast daily for breathing.  Internet research suggests that this medication is a bronchodilator.  As such, the criteria for a 30 percent rating is found to have been met throughout the course of the Veteran's appeal.

The issue then becomes whether the Veteran meets the criteria for a rating in excess of 30 percent at anytime.

The Veteran's treatment records indicate he is treated for asthma, but do not include the results of any pulmonary function testing (PFT), beyond what was conducted at the two VA examinations in 2012 and 2017.  

In May 2012 the Veteran underwent a Gulf War general VA examination.  The examiner noted that the Veteran was affected by respiratory conditions and esophageal disorders to include GERD (discussed above).  The examiner reported the Veteran did not take any prescribed medication for his asthma condition.  However, the Veteran's treatment records clearly show the prescription of Montelukest. 

A VA respiratory conditions disability benefits questionnaire (DBQ), dated in May 2012, shows that the examiner confirmed the Veteran's asthma diagnosis.  The  examiner noted that the Veteran reported that upon return from the Gulf War he would get winded easily and he had difficulty doing physical exertion.  The DBQ reported  that the Veteran had been given a PFT (pulmonary function test) in May 2012, resulting in post- bronchodilator: FVC of 86 percent and FEV-1 89 percent predicted.  The test were reviewed and interpreted.  The examiner found mild obstruction and no significant bronchodilator response.  In addition, frontal and lateral chest films were obtained and compared to a prior exam of January 2011 and found to be within normal limits.  

The Veteran stated that after PFT he was diagnosed with asthma and put on a daily puffer and a rescue puffer that helped him. (The Board notes that upon review of the record a prior PFT was not noted in the file).  He also reported that about eight years earlier, he was switched to Singulair medication because he would not use the inhaler as it would make his heart race.  The Veteran stated that that he was doing well with this one medication (Singulair).  The Veteran contended that today was the first time he used a puffer, which was during the VA PFT.

The examiner found that the Veteran's condition does not require the use of oral or parenteral corticosteroids, antibiotics, outpatient oxygen therapy, inhaled or oral bronchodilator therapy.  He noted that the Veteran did not have an asthma attacks in the past 12 months with episodes of respiratory failure.  The Veteran has not had any physician visits for required care of exacerbations.  The Veteran's ability to work is not impacted by his respiratory condition and he reported working two jobs.

Specifically, the Veteran reported during the 2012 VA examination that he has not required an inhaler in over eight years.  In addition, 2012 VA pulmonary function tests during the period of appeal resulted in an FEV-1 or FEV-1/FVC well above 80-percent predicted and the Veteran does not deny the VA examiners report that he does not have a history of asthma attacks.  Accordingly, a rating in excess of 30 percent is not shown by this pulmonary function test. 38 C.F.R. § 4.97.


A December 2016 VA examination performed pulmonary function testing that showed post-bronchodilator FEV-1 predicted 80 percent and FEV-1/FVC ratio  0.81, and interpreted  normal spirometry with significant bronchodilator response. See March 2017 PFT examination clarification by examiner.  The examiner noted in the 2016 examination that  the "FEV-1/FVC" value most accurately reflects the Veteran's level of disability.  The examiner stated that the Veteran's asthma condition did not have an impact on his ability to work.  The Veteran reported that he gets short of breath when cutting, staking and hauling firewood.  The Veteran also stated that he gets wheezy at times including the last few days.  The Veteran reported that the wheezing may be due to the change is season.  The examiner reported that the Veteran's condition does not require the use of antibiotics, outpatient oxygen therapy, oral or parenteral corticosteroids or inhaled medications.  However, the examiner reported that the Veteran's respiratory condition requires daily oral bronchodilators.  There were no asthma attacks in the past 12 months with episodes of respiratory failure and the Veteran has not had any physician visits for required care of exacerbations.  There is no history of emergency room visits, hospitalizations, or time off from work due to his symptoms
The Veteran's subjective findings do not correlate with his objective findings, and the PFT in June 2015 confirms the objective findings.  The Veteran's diagnosis was asthma, with an onset date of 1991.  

There is no medical evidence to show he had an FEV-1 of 40-55 percent of the predicted amount, an FEV-1/FVC of 40-55 percent of the predicted amount, or that he required at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  Although, the December 2016 VA PFT resulted in the FEV-1 and FEV-1/FVC greater than 80 percent of predicted value, DBQ shows that the Veteran uses daily oral bronchodilator therapy, but hat his condition does not require the intermittent use of oral or parenteral corticosteroids, and the Veteran has not had any physician visits for required care of exacerbations.  Accordingly, the Board finds that the criteria for an initial evaluation in excess of 30 percent under DC 6602 have not been met.

The Board has considered the Veteran's statements and contentions.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  

The Veteran is competent to report his respiratory symptoms, as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant an increased evaluation.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, are more probative than the Veteran's assessment of the severity of his disability.  The examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disability.

The board finds that the most favorable evidence of record indicates that the Veteran's disease more nearly approximates a 30 percent rating, as exhibited by reported use of oral bronchodilator daily.

Consequently, as the Veteran's asthma condition does not more nearly approximate a rating in excess of 30 percent for the period from December 25, 2016, entitlement to an increased rating is not warranted.  

As the weight of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a compensable rating for asthma condition prior to December 25, 2016 and in excess of 30 percent thereafter must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

1.  A compensable rating for GERD prior to December 29, 2016 and in excess of 10 percent thereafter is denied.

2.  A compensable rating for asthma condition prior to December 29, 2016 and in excess of 30 percent thereafter is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


